His Excellency Mr. José Mario Vaz, President of the Republic of Guinea-Bissau, has honoured me with the task of conveying his congratulations to Mr. Mogens Lykketoft on his election to the presidency of the General Assembly at its historic seventieth session and wishes him great success. We would also like to commend his predecessor, Mr. Sam Kutesa of Uganda, for the wise and dignified manner in which he conducted the work at the sixty-ninth session. The President’s election to the General Assembly at the seventieth session takes place at a time when the nations of the world decided to adopt the 2030 Agenda for Sustainable Development (resolution 70/1), thereby leading humankind in a new direction and promoting a more just world for all. We believe that with his extensive experience and under his leadership, we can begin effectively implementing the Agenda.
As we celebrate the seventieth anniversary of the United Nations, which coincides with the forty-second anniversary of our country’s own independence, Guinea-Bissau continues to experience instability. That is reflected in its vulnerabilities and its difficulties in establishing the foundations necessary for the creation of a stable State. Those foundations are primarily geared to development, in fulfilment of the dream of Amílcar Cabral, the father of the nation. While other nations in the world are able to seize this moment to strengthen their statehood and consolidate their institutions, Guinea-Bissau continues to look for solutions to our various domestic problems. The current political situation in Guinea-Bissau shows that our country is still striving to move from fragility to stability.
Despite the recurrent instability, the people of Guinea-Bissau have never doubted the viability of our country, as we believe in our ability to overcome that challenge once again. Our determination to build the viable State we dream of is and will always remain intact. Our ability to overcome difficulties and perform great feats was gloriously demonstrated by our fighters for the freedom of the homeland, who brought about our independence 42 years ago in an exemplary manner, under the wise leadership of our much missed Amílcar Cabral and in the context of his minimum programme.
Today, more than ever, we are determined to achieve the maximum programme in that glorious struggle and to promote social and economic development and environmental conservation. Since our return to constitutional normality with the installation of the Government that emerged from the April 2014 legislative elections, together with the establishment of other institutions of sovereignty, we have striven to provide the basic conditions required to relaunch our country’s economy and to address the new challenges for peacebuilding and security.
To that end, the 2015-2025 Terra Ranka development strategy, presented in March 2015 in Brussels, was fully discussed and approved at the national level and strongly supported by the international community. It will provide continuity for the actions of the Government, which is currently led by Carlos Correia. That development strategy is also consistent with the Goals established in the 2030 Agenda for Sustainable Development, adopted one week ago by the General Assembly. We are convinced that the full implementation of the Agenda will greatly contribute, not only to our country’s sustainable development, but also to establishing, once and for all, the necessary conditions for peace and stability in our country. In that regard, once again, from this rostrum, I appeal to the partners and friends of Guinea-Bissau to honour the commitments undertaken in Brussels and not to frustrate the enormous expectations of the people of Guinea-Bissau, who have mobilized around that strategy.
Conflict resolution was one of the primary goals that led to the establishment of our Organization in 1945. And today, that same goal continues to be a priority and one of our greatest challenges. Current conflicts have emerged for a variety of reasons and taken on ever more complex forms, making them even more difficult to resolve. There is no political or geopolitical justification for the United Nations to find itself in an impasse when addressing the tragedies caused by the conflicts in the Middle East and other regions of the world, which have created one of the greatest refugee crises ever recorded. We have the moral responsibility to find a solution. In that regard, I would like to commend the European Union and other countries for the solidarity that they have shown in providing the required humanitarian assistance and welcoming those refugees.
Issues related to the African continent continue to predominate on the agenda of the Security Council, and
14/18 15-29940

02/10/2015 A/70/PV.27
nine of the 16 United Nations peacekeeping operations are in African countries. Therefore, the views of that continent and its 54 countries must be heard and considered when decisions on the management of conflicts are taken. Our legitimate claim for two permanent seats and broader representation as non-permanent members on the Security Council must be heeded. We call again for a reform of the Security Council, based on our belief that the historical reasons for the establishment of the Organization are no longer valid as they do not reflect the current political reality in the world. We also express our support for permanent seats for Brazil, India, Japan and Germany.
We continue to believe that preventive diplomacy can be more efficient in preventing and resolving conflicts. We believe that the best way to prevent conflicts would be to invest more in combating poverty, promoting gender equality, education and the struggle against social discrimination, and preserving the environment.
The adoption of the 2030 Agenda for Sustainable Development is without a doubt a step in the right direction, and Guinea-Bissau reiterates its commitment to achieving the Agenda in accordance with its precise terms. To this end, the fulfilment of the commitments undertaken by our partners with respect to official development assistance and other funds for development becomes critical for the most vulnerable countries, including the least developed countries and small island developing States, such as Guinea-Bissau.
For many years, it has been a tradition for our country to appeal from this rostrum for the lifting of the economic and financial embargo imposed by the United States of America against Cuba. Today, we would like to welcome the restoration of diplomatic relations between the two countries, which had been broken off since 1961. Since the Cuban people should be able to take full advantage of their potential and freely pursue economic and financial relations with other States and peoples of the world, we encourage the United States of America and Cuba to proceed with negotiations towards the normalization of their relations and the total lifting of the embargo.
We hope and wish that the main actors in the Israeli- Palestinian peace process can draw inspiration from that example and engage in diplomatic negotiations with a view to the peaceful coexistence of two States.
We welcome the nuclear agreement between the international community and Iran and hope that it will result in the normalization of relations with the rest of world and the international community. We firmly believe that the world will be totally secure only if there is general and complete nuclear disarmament.
Climate change is an undeniable reality and is a dangerous threat to the existence of humankind. In that regard, it is important that we all pledge to fulfil our responsibilities with respect to the environment and that we all commit to protecting the planet in accordance with the principle of common but differentiated responsibilities. The session of the Conference of the Parties that will take place in Paris in December will undoubtedly offer a new opportunity for the world to rectify its behaviour with respect to nature. We are looking for robust commitments on the part of Member States to reducing greenhouse gas emissions and providing the necessary funds for developing countries to address environmental challenges.
I cannot conclude my statement without expressing our gratitude to all our development partners, the United Nations in particular, for their continued follow-up on the situation in our country, and for the commitments they made at the Brussels round table last March on financing our strategic operational programme of development. Guinea-Bissau and its people are counting on all of you.
